[Cite as Li-Conrad v. Curran, 2017-Ohio-2722.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


JANE ELIZABETH LI-CONRAD,                        :        OPINION

                 Plaintiff-Appellant,            :
                                                          CASE NO. 2016-L-099
        - vs -                                   :

CHRISTOPHER P. CURRAN, et al.,                   :

                 Defendants-Appellees.           :


Civil Appeal from the Lake County Court of Common Pleas, Case No. 14 CV 001227.

Judgment: Affirmed.


Jane Elizabeth Li-Conrad, pro se, 6730 North Palmerston Drive, Mentor, OH 44060
(For Plaintiff-Appellant).

Joshua T. Morrow, and James V. Aveni, Ranallo & Aveni, L.L.C., 6685 Beta Drive,
Cleveland, OH 44143 (For Defendants-Appellees).



THOMAS R. WRIGHT, J.


        {¶1}     Appellant, Jane Elizabeth Li-Conrad, appeals the trial court’s denial of her

Civ.R. 60(B) motion for relief from judgment. She contends that the motion should have

been granted because her allegations and evidentiary materials are sufficient to show

that appellees, Christopher and Judith Curran, committed fraud in procuring an affidavit

submitted in seeking and obtaining summary judgment. We affirm.

        {¶2}     In March 2013, appellees sold their Lake County residence to appellant.
Thereafter, appellant discovered a drywall covered crack in a basement wall. As a

result, she brought a civil action against appellees, their real estate agency, and their

real estate agents, asserting fraud claims, Ohio Consumer Sales Practice Act violation,

and negligent misrepresentation.

      {¶3}   Appellees moved for summary judgment on all claims, attaching the

affidavit of James Nemastil, a home inspector whom appellant hired to inspect the

residence before the deal was finalized. Nemastil averred that his report to appellant

referred to possible crack problems in the basement’s southeast foundation wall.

      {¶4}   The trial court granted appellees’ motion for summary judgment, and the

separate motion of the real estate agency and agents. Appellant appealed and we

affirmed in all respects in Li-Conrad v. Curran, 11th Dist. Lake No. 2015-L-085, 2016-

Ohio-1496.

      {¶5}   Shortly after our decision, appellant moved the trial court for relief from

judgment under Civ.R. 60(B)(3) and (B)(5). She maintained that the Nemastil affidavit

should not have been considered because it was procured by fraud. In furtherance, she

contended that, since Nemastil acted as her agent in conducting the inspection,

appellees and their counsel were precluded from ex parte communications with him

during discovery.

      {¶6}   Appellees responded and the trial court overruled appellant’s motion.

Among other reasons, the court concluded that the challenge to the Nemastil affidavit

under 60(B) is precluded from review under the doctrine of res judicata.

      {¶7}   Appellant asserts one assignment of error for review:

      {¶8}   “The trial court erred in denying appellant’s motion for relief from judgment




                                           2
as untimely.”

       {¶9}     In denying the Civ.R. 60(B) motion, the trial court gave three reasons for

its decision, including that appellant’s motion was not timely filed. In addition to holding

that appellant could not succeed on the merits of her motion, the court also concluded

that the substance of the motion was not properly before it because her challenge to the

Nemastil affidavit is barred under res judicata.     In contesting the trial court’s 60(B)

ruling, appellant has not addressed this point. Since the court’s denial of the motion

could have been based on that reason alone, our analysis will be limited to that point.

       {¶10} When the Nemastil affidavit was filed in conjunction with appellees’ motion

for summary judgment, appellant was aware of her relationship with Nemastil. Thus, at

that point, she had the opportunity to investigate how appellees’ counsel contacted him,

determine whether any inappropriate communications occurred, if any, and assert the

issue in her summary judgment response. Furthermore, if she disagreed with the trial

court’s ruling on the issue, she could have raised the point as part of her direct appeal

of the summary judgment decision. To this extent, she had an opportunity to litigate her

challenge to the affidavit as part of the original summary judgment proceedings.

       {¶11} In moving for 60(B) relief, appellant was using her post-judgment motion

as a means to request the trial court to reconsider its summary judgment ruling in light

of her new challenge to the Nemastil affidavit. However, a Civ.R. 60(B) motion cannot

be employed to seek reconsideration of a final judgment. Stoyer v. Fogelman, 10th

Dist. Franklin No. 12AP-690, 2013-Ohio-1254, ¶5, citing Naples v. Naples, 9th Dist. No.

08CA009420, 2009-Ohio-1427, ¶9. Moreover, a motion for reconsideration of a final

judgment is not recognized under the Ohio Rules of Civil Procedure; therefore, such a




                                             3
motion is a nullity. Magyar v. Lightning Rod Mutual Ins. Co., Inc., 6th Dist. Erie No. E-

95-007, 1995 WL 604608, *5 (Oct. 13, 1995). By failing to contest the propriety of the

Nemastil affidavit in her summary judgment response, appellant has waived the issue

and, accordingly, is barred under the doctrine of res judicata from asserting it in any

post-judgment proceeding.

      {¶12} The judgment of the Lake County Court of Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                           4